Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered October 23, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
Viewed as a whole, the court’s charge accurately characterized the issues raised at trial and could not have misled the jury as to the nature of defendant’s contentions (see People v Job, 87 NY2d 956 [1996]). The court properly delivered a consciousness of guilt charge concerning defendant’s statement, made to the arresting officer, that “I should have run on you.” The statement was sufficiently probative, and any ambiguity was for the jury to consider (see People v Yazum, 13 NY2d 302 [1963]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.